A review, under article 78 of the Civil Practice Act, of the action of the Board of Regents revoking petitioner’s license to practice physiotherapy in the State of New York. Petitioner was charged with fraud and deceit, within the purview and meaning of paragraph (a) of subdivision 2 of section 6514 of the Education Law, in that between May 1, 1946, and December 1, 1948, although not licensed to practice medicine in the State of New York, he held himself out as being able to diagnose and treat human ailments. As to the facts there is evidence, which we may not weigh, that sustains the determination of the Board of Regents. Petitioner urges as a matter of law that the board did not have jurisdiction, under the statute cited, to hear and determine the charges against him for the purpose of disciplinary action. We hold to the contrary. The other legal points raised by petitioner are either not sustained as a matter of law, or else are of such an inconsequential nature that they cannot serve to annul the determination of the board. Determination unanimously confirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ.